United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Silverdale, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2162
Issued: February 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 23, 2013 appellant filed a timely appeal from a July 12, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained hearing loss causally related to factors of his
federal employment.
FACTUAL HISTORY
On September 14, 2012 appellant, then a 61-year-old electrical supervisor, filed an
occupational disease claim alleging that he sustained hearing loss due to noise exposure in the
1

5 U.S.C. § 8101 et seq.

course of his federal employment.
October 1, 2012.

He did not stop work.

Appellant retired effective

In a statement dated October 29, 2012, appellant related that he was exposed to loud
noise on ships and in shops. He submitted the results of an October 29, 2012 audiometric
evaluation.
On November 16, 2012 the employing establishment related that it could not determine
whether appellant participated in a hearing conservation program and that it was not able to
provide noise exposure data while personnel records were being changed from paper to
electronic copies.
By letter dated November 16, 2012, OWCP requested that Dr. Gerald G. Randolph, an
attending Board-certified otolaryngologist, review noise exposure data and a statement of
accepted facts and advise whether appellant’s hearing resulted from noise exposure in the course
of his federal employment.
On December 27, 2012 the employing establishment submitted the results of audiometric
testing it obtained from 1984 to 2000.
In a report dated December 28, 2012, Dr. Randolph discussed appellant’s complaints of
“progressive hearing loss for approximately 30 years.” He interpreted an audiogram dated on
December 21, 2012 as showing “a relatively flat bilateral sensorineural hearing loss….”
Dr. Randolph diagnosed bilateral sensorineural hearing loss. He stated:
“The claimant’s audiogram reveals hearing loss with an audiometric configuration
which is not compatible with hearing loss solely caused by industrial noise
exposure. However, [appellant] did have industrial audiograms performed during
his employment in civil service at [the employing establishment]. Review of
those audiograms would allow me to make the determination if there is evidence
of noise-induced hearing loss on his industrial audiograms.”
In a supplemental report dated January 3, 2013, Dr. Randolph noted that he had not
received audiograms from the employing establishment and that it was “unknown if he had
hearing loss preexisting his civil service employment.” He indicated that an audiogram obtained
December 21, 2012 in his office revealed flat sensorineural hearing loss incompatible with
hearing loss due to noise exposure but greatly exceeding what would be anticipated with normal
hearing loss due to presbycusis. Dr. Randolph opined that the etiology of the flat sensorineural
hearing loss was unknown but that he could rule out noise exposure as the primary cause given
the lack of a conductive component. He diagnosed bilateral sensorineural hearing loss of
undetermined etiology. Dr. Randolph concluded, “The sensorineural hearing loss seen, in my
opinion, is not due to noise exposure encountered in the claimant’s federal civilian employment.
However, I would still like to review the claimant’s industrial audiogram to see if there is
evidence on those audiograms of hearing loss aggravated by noise exposure.” (Emphasis in
original.)

2

By decision dated January 31, 2013, OWCP denied appellant’s claim after finding that
the medical evidence was insufficient to show that he sustained hearing loss as a result of his
federal employment.
On February 1, 2013 the employing establishment provided additional noise exposure
data.
On February 15, 2013 appellant requested a review of the written record. In an
accompanying undated statement, he advised that the employing establishment obtained yearly
audiograms from 1981 until he was “taken off the hearing conservation program.” Appellant
described his work in areas with loud noise.
In a decision dated May 13, 2013, an OWCP hearing representative vacated the
January 31, 2013 decision. She instructed OWCP to update the statement of accepted facts with
current information regarding appellant’s noise exposure and to refer the audiogram results from
the employing establishment’s health clinic to Dr. Randolph to review and provide a
supplemental report regarding whether his hearing loss resulted from or was aggravated by noise
exposure in the course of his federal employment.
On June 4, 2013 OWCP requested that Dr. Randolph review the audiogram obtained by
the employing establishment and the updated statement of accepted facts and address the
relationship between appellant’s hearing loss and noise exposure at work.
In an addendum report dated June 13, 2013, Dr. Randolph indicated that he had reviewed
audiograms from 1981 until the date of his December 21, 2012 evaluation. He stated:
“Review of [appellant’s] audiograms reveal that his hearing loss progressed in a
manner not consistent with hearing loss due to noise exposure. Consistently the
hearing loss progressed in those frequencies not affected by noise.”
“Therefore, it remains my opinion, on a more probable than not basis that
[appellant’s] hearing loss is not due to or aggravated by his civil service industrial
noise exposure.”
By decision dated July 12, 2013, OWCP denied appellant’s claim after finding that the
opinion of Dr. Randolph established that his hearing loss was not caused or aggravated by noise
exposure in the course of his federal employment.
On appeal appellant argues that Dr. Randolph initially found that his noise exposure did
not solely cause his hearing loss but then subsequently found that the hearing loss was not work
related. He referred to a statement submitted to OWCP’s hearing representative explaining why
he believed that his noise exposure caused, in part, his hearing loss.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,8 must be one of reasonable medical certainty9 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.10
ANALYSIS
It is not disputed that appellant was exposed to employment-related noise during the
course of his federal employment. The Board finds, however, that the medical evidence does not
establish that his hearing loss is causally related to his workplace noise exposure.

2

5 U.S.C. § 8101 et seq.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

4

OWCP requested that Dr. Randolph, an attending Board-certified otolaryngologist,
review noise exposure data and provide an opinion regarding the cause of any hearing loss. In a
report dated December 28, 2012, Dr. Randolph related that a December 21, 2012 audiogram
showed bilateral sensorineural hearing loss. He found that the audiogram did not show hearing
loss consistent with that caused by noise exposure. Dr. Randolph, however, indicated that it
would be useful to review audiograms from appellant’s employment to see whether these
revealed a noise-induced loss of hearing. In a January 3, 2013 addendum, he advised that the
December 21, 2012 audiogram revealed flat hearing loss incompatible with hearing loss due to
noise exposure but in excess of that usual with presbycusis. Dr. Randolph related that he was
unable to determine the etiology of appellant’s hearing loss but could eliminate noise exposure as
the main cause based on the lack of a “conductive component.
On June 4, 2013 OWCP provided Dr. Randolph with updated noise exposure data and the
audiograms from the employing establishment. In a supplemental report dated June 13, 2013,
Dr. Randolph advised that a review of the audiograms established appellant’s hearing loss that
“progressed in a manner not consistent with hearing loss due to noise exposure.” He concluded
that he had not sustained hearing loss due to or aggravated by noise exposure in the course of his
federal employment.
The Board finds that Dr. Randolph’s well-reasoned reports constitute the weight of the
evidence. He provided rationale for his opinion by explaining that a review of the audiograms
showed that the hearing was unrelated to noise exposure due to the progression of the hearing
loss. Dr. Randolph also explained that the noise loss on the December 21, 2012 audiogram
revealed a bilateral flat sensorineural hearing loss without a conductive component which was
incompatible to hearing loss due to noise exposure. Thus, his opinion did not establish that
appellant sustained hearing loss due to exposure to noise in the workplace.11 Appellant has not
submitted any medical evidence supporting that his hearing loss was caused or aggravated by his
workplace noise exposure.
On appeal appellant argues that Dr. Randolph’s opinion was inconsistent as he first
determined that noise exposure was not solely responsible for his hearing loss but later found
that the hearing loss was entirely unrelated to employment. However, as discussed,
Dr. Randolph provided a definite and reasoned opinion that his hearing loss was not related to
employment after he had the opportunity to review the audiograms obtained by the employing
establishment.12
Appellant also enclosed his statement to OWCP’s hearing representative describing his
noise exposure. OWCP, however, has accepted that he was exposed to noise during the course
of his federal employment. The issue is whether the medical evidence establishes that he

11

See R.J., Docket No. 11-1644 (issued February 14, 2012); J.L., Docket No. 07-1740 (issued
December 20, 2007).
12

See M.C., Docket No. 10-889 (issued November 15, 2010).

5

sustained hearing loss as a result of the noise exposure. The question of causal relationship is a
medical one and must be resolved by probative medical evidence.13
Appellant submitted new medical evidence on appeal. The Board has no jurisdiction to
review new evidence on appeal.14 However, appellant may submit new evidence or argument
with a written request for reconsideration to OWCP within one year of this merit decision,
pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained hearing loss causally
related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 25, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

13

See A.D., 58 ECAB 149 (2006).

14

See 20 C.F.R. § 501.2(c)(1).

6

